Citation Nr: 1126584	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  03-28 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from November 1974 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2003.  In April 2004, the veteran appeared at a Board hearing held in Washington, DC.  In July 2004, the appeal was remanded.  In a decision dated in May 2007, the Board denied the appeal.  The veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2009 joint motion for remand (JMR) to the Court, the parties (the veteran and the VA Secretary) requested that the Board decision be vacated and remanded; a February 2009 Court order granted the JMR.  The appeal was remanded for action in accordance with the JMR in February 2010.


FINDING OF FACT

Hepatitis C did not have its onset during service, nor did the Veteran contract the hepatitis C virus during service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated in April 2003, prior to the initial adjudication of the claim, the RO notified the Veteran of the information necessary to substantiate the service connection claim on appeal, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was told that the evidence must show a relationship between his current disability and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claim.  He was also provided with more specific information concerning hepatitis C, including a risk factor questionnaire, which he was asked to complete and return.  

The Veteran was not provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board specifically finds, however, that the veteran is not prejudiced as he was given specific notice with respect to the elements of a basic service-connection claim and cannot be prejudiced by not receiving notice of downstream issues that are not reached by a denial of the underlying benefit.  There is no suggestion that the veteran is prejudiced by the lack of additional notice pursuant to Dingess; indeed, the matter of Dingess notice was not raised by either party in the JMR.  Accordingly, the Board finds that the duty to notify has been satisfied.  

As to the duty to assist, the Veteran's VA and service treatment records have been obtained.  Identified private medical records have been obtained, and the Veteran has not identified or authorized the release of any other private records.  VA examinations were provided in August 2004, March 2005, and July 2010.  Pursuant to the JMR and Board remand, the RO attempted to obtain an opinion from the physician who had conducted the 2004 examination, but this physician was found to be no longer associated with the VA, and, accordingly, the Veteran was provided an examination by another physician.  The latter opinion was based upon consideration of the Veteran's prior medical history, including medical records, as well as medical literature, and also described the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2010 opinion addressed the defects in prior opinions noted in the JMR.  In addition, a private medical opinion was provided in January 2010; this opinion was accompanied by articles cited to the physician in his opinion.  

The Veteran has not identified any other potential sources of relevant information or evidence.  Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The veteran asserts that he developed hepatitis C many years after service and believes that he must have been exposed to the virus during service because he had no post-service risk factors.  He articulated his belief that he was exposed when inoculated with a vaccine gun during basic training that was not wiped clean after each use.  The veteran also advised VA in an April 2003 questionnaire and again in testimony before the Board in April 2004 that he was accidentally stuck by a syringe when playing around in the backseat of a motor vehicle with his sergeant.

The veteran's service medical records do not show any treatment for hepatitis C nor for a wound caused by a needle puncture.  He was inoculated with an injection gun shortly after entry into service.  

VA medical records show that in March 1998, the Veteran sought treatment at a VA facility as a new patient.  At that time, he reported a history of having fractured his right femur and undergone surgery to place a rod in the leg.  He also related having undergone surgery for a lacerated artery in his left index finger.  In December 1998, a hepatitis C test was obtained, due to the Veteran's elevated liver function studies.  This test was positive, and the record shows he was informed of the result.  In March 1999, he was noted to be still using alcohol, and was counseled that he had to be abstinent from alcohol for 6 months before he could be treated for hepatitis C.  Subsequent visits show he still maintained that he was not ready to give up alcohol, until December 2002, when he expressed his willingness to give up alcohol, and start treatment for hepatitis C.  

In March 2003, the Veteran filed his claim for service connection for hepatitis C.  

The veteran appeared and testified before the Board in April 2004 that he had been diagnosed as having hepatitis C the previous year.  He stated that he always had blood drawn at his physical examinations and that that was the first time he was shown to have hepatitis.  The veteran testified that he had never required a blood transfusion and believed he was exposed to the hepatitis virus when inoculated during basic training.  He also stated that he was inadvertently stuck with a syringe in 1979 when in the backseat of a motor vehicle with his sergeant.  He did not know why the sergeant had a syringe, or whether it was sterile.  He stated that he did not seek medical treatment following the incident.

The Veteran was afforded a VA examination in August 2004, in which he denied any post-service risk factors, and the examining physician noted that he claimed that he "contracted the hepatitis in basic training when being given injections for vaccination which appears to be his only risk factor at this time."  The doctor did not provide an opinion, however, and another examination, in March 2005, was obtained.  This examination resulted in a conclusion that the Veteran's past medical history did not reveal any obvious source of hepatitis C infection, but the doctor believed that it was highly unlikely that his hepatitis C infection was derived from immunizations received while serving in the military.  The examiner stated that he was unable to resolve the issue without resorting to speculation, but also noted that there was no information available to indicate that the Veteran contracted or had a hepatitis C infection while serving in the military.  

In January 2010, a private medical opinion prepared by D. Crawford, M.D., was received, along with copies of articles to which he cited in his opinion.  In this opinion, Dr. Crawford concluded that it was more likely than not that the Veteran's hepatitis C was etiologically related to the jet gun injections he received in service.  He said there have been several instances in which other blood-borne pathogens have been communicated by jet gun injectors, and that the Veteran had no other plausible risk factors.  Concerning the jet gun injections, he noted that medical literature documented several cases, in both laboratory and real-world settings, in which multi-use jet gun injectors were implicated in the spread of blood-borne injections.  He said that, for example, in 1985, the CDC traced 31 cases of hepatitis B to the use of jet gun injectors in a California clinic.  Subsequent tests found that if the nozzle tip of the jet injector model used at that clinic became infected with hepatitis B during use, it could spread the virus in subsequent injections, and could not be disinfected except through disassembly and sterilization.  Other laboratory tests found that contaminated jet injectors could communicate pathogens.  He noted that hepatitis C was a hardy virus with a high rate of replication, and saw no reason why it could not be transmitted as easily as hepatitis B.  Dr. Crawford stated that the Veteran did not have any other plausible risk factors, and that he denied intranasal cocaine use and high-risk sexual activities.  

On the VA examination in July 2010, the Veteran said he believed that he was initially notified of his hepatitis C diagnosis in April 2004.  He had never received any treatment for hepatis C.  In terms of risk factors for hepatitis C, he denied any blood transfusions prior to 1992.  He denied past or present intravenous drug use, but stated that he was accidentally stuck with a needle during active military service by someone who was using intravenous drugs.  He also believed that he may have contracted hepatitis C through a jet gun transmission used to vaccinate the soldiers at the time he served.  He reported approximately 20 to 30 sexual partners in the past and said that he had had gonorrhea and/or chlamydia.  He denied a history of hemodialysis, tattoos, or repeated body piercings.  He reported a history of intranasal cocaine use, but said he had not used it in the past 10 to 15 years.  

The examiner diagnosed the Veteran as having hepatitis C virus, genotype 1, based on the medical records on file.  He stated that the Veteran's hepatitis C was less likely related to his active service or any incident therein.  The examiner stated that based on review of the literature, the air gun was a very low probability potential source of the Veteran's hepatitis C.  Although it was biologically plausible that it could occur, the only case report associated with blood borne pathogens related to these modes of transmission were hepatitis B, which was confined to one clinic in California.  It appears that the Veteran had other risk factors that could be more likely potential sources of his hepatitis C, to include multiple sexual partners, with a history of sexually transmitted diseases, and intranasal cocaine use which were listed as known risk factors for contraction of the virus.  Although it was biologically plausible for hepatitis C to be transmitted by a jet gun injection in the military, there was no single case report related to this mode of transmission.  The examiner concluded that if it was deemed a risk factor, it would be a significantly low risk factor for the transmission of hepatitis C.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  A Veteran's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed Cir. 2006).  Nevertheless, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements.  Id.  

There are significant reasons why such statements may not be accurate; one is the potential for secondary gain (here, compensation) by failing to admit to any such risk factor.  Another is that for legal or social reasons a person may not wish to admit to some risk factors, such as intravenous needle use, which, according to the literature provided, is the most common method of contracting hepatitis C.  Finally, there is the fact that memory is often not a completely accurate reflection of past events.  For example, the medical evidence shows that the Veteran was found to be HCV positive in December 1998, and from March 1999 to December 2002, he was counseled on the need to give up alcohol so that treatment for hepatitis C could begin on several occasions.  Yet, at his hearing in April 2004, he said it had been diagnosed the previous year, after a routine blood test.  Then, on the June 2010 VA examination, he said he believed that hepatitis C had first been diagnosed in April 2004.  Such a discrepancy of events that occurred just a few years ago, whether out of carelessness, intent, or forgetfulness, indicates that his recollections of events that occurred years earlier would be even less reliable.  In this case, 18 years elapsed between his discharge from service and the initial HCV positive test, and over 4 more years after that before he filed his claim, and submitted his recollections of his risk factors.  

Concerning the claimed in-service risk factors, the information received with Dr. Crawford's opinion includes a thorough explanation of the air gun or jet gun method of inoculation, as well as the information that this method was frequently used by the military during the Veteran's service, especially during the early years of his service, when he received the immunizations, which lends some support to his having received in-service injections by that method.  The Board finds, however, that even if used, the evidence is against a finding that the Veteran's hepatitis C was contracted in this manner.   

Although such transmission is "biologically plausible," this merely means that it is not impossible.  Indeed, it is well-established that "plausible" is a significantly lower threshold than "equipoise."  Equipoise exists when there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Whether an event is "plausible" is a significantly lower threshold than the "equipoise" standard necessary to warrant a grant of the benefit.  See, e.g., Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998); Murphy v. Derwinski, 1 Vet. App. 78 (1996) (discussing "plausible" as the threshold for establishing a well-grounded claim).  

The Fast Letter cited in the joint motion noted that "thus far, there have been no case reports of HCV being transmitted by an air gun transmission."  VBA Fast Letter 04-13.  The file does not contain any reference to a single case in which transmission of the hepatitis C virus by jet or air gun inoculators has been documented.  There is no evidence in the literature provided that jet gun injections are considered a risk factor for hepatitis C.  

Although Dr. Crawford refers to "several" instances of communication of blood-borne pathogens by jet gun injectors, the real world evidence of any type of pathogen being transmitted by jet gun injection appears to be limited to a single clinic in 1985.  At that time, in a diet clinic in California, at least 31 people who were receiving daily injections were infected with the hepatitis B virus.  Other transmissions of hepatitis B have occurred in a laboratory setting, as did an instance of transmission of bacteria, but these are not comparable to a real-world setting; for one thing, in a laboratory setting, the jet gun would be deliberately exposed to contamination.  Moreover, concerning hepatitis C, there have been no instances, and, as noted in the Fast Letter that the Board has been directed to consider, the "hepatitis B virus is heartier and more readily transmitted than hepatitis C."  

Thus, for these reasons, the Board finds the July 2010 examination conclusion that jet gun injections were less likely than not the source of the Veteran's hepatitis C infection to be the most probative opinion.  

Concerning his claim that he was stuck by a needle during horseplay in a car in service, as discussed above, the Veteran's demonstrated ability to accurately recall past events is questionable.  On the July 2010 VA examination, the Veteran stated for the first time that the sergeant was an intravenous drug user.  The Board notes that in his hearing testimony, he said that he had no idea why the sergeant had a needle, and did not know if it was sterile or not.  He did not state that the sergeant was an intravenous drug user, or that, if he was, this needle had been used by him; rather, he denied any knowledge of the syringe's provenance.  In view of these factors, the Board does not find the history of this event to be credible, at least insofar as it pertains to an in-service event.  In other words, although the Board concedes such an event could have occurred, the Board finds that it is not credible that such event occurred while the Veteran was on active duty.  

Moreover, the Veteran has now admitted to post-service risk factors.  On the most recent examination, for the first time, post-service risk factors of intranasal cocaine use and high-risk sexual activity were noted.  In this regard, although he had previously denied unprotected sexual encounters, at this time, he reported 20 to 30 partners and a history of sexually transmitted diseases, which is evidence that he did in fact engage in unprotected sex.  Although, again, his memory has proven faulty, on the other hand, there would be no external reason for him to invent such a history, and the Board believes that there are factors, such as a more detailed questioning, that could cause him to recall such a history.  

Thus, the Board finds that the factual basis for the opinion provided in July 2010 is more credible than any earlier opinion, including that provided by Dr. Crawford.  In addition, although Dr. Crawford emphasized the theoretical possibility of transmission of hepatitis C via a jet injector, the VA examiner pointed out that there has, in fact, never been a documented instance of such transmission.  The only non-laboratory transmission, of record, of blood-borne pathogens via jet injector occurred in a single diet clinic, and apparently constituted a public health risk sufficient to prompt a CDC investigation.  In contrast, the record does not reflect any documented instance of any blood-borne pathogen having been transmitted by means of the jet injectors as used in the U.S. military, and the record reflects that use of the injectors was terminated because it was feared that transmission of pathogens might be possible, and not because of any actual transmission.  Thus, service connection for hepatitis C must be denied.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor; however, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hepatitis C is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


